WARNER, J.
Appellant appeals the final order affirming the denial of his application for Medicaid benefits by the Department of Children and Family Services. The Department denied benefits because the Social Security Administration had denied his application for benefits, finding that appellant was not disabled because of a medical condition. Unfortunately for appellant, in determining eligibility for Medicaid, the Department is bound by the disability determination of the Social Security Administration. See 42 C.F.R § 435.541 (2003). Thus, it was not error for the administrative hearing officer to affirm the Department’s denial of appellant’s application for Medicaid benefits. See McMillan v. Dep’t of Children & Families, 868 So.2d 1286, 1286 (Fla. 1st DCA 2004) (affirming final order upholding “Department’s denial of Medicaid benefits based upon the determination of the Social Security Administration (SSA) that [appellant] did not meet SSA eligibility requirements”).
Affirmed.
POLEN and HAZOURI, JJ., concur.